Title: From John Adams to Benjamin Waterhouse, 29 June 1806
From: Adams, John
To: Waterhouse, Benjamin



Dr Sir
Quincy June 29 1806.

I rejoice to find by your Letter of the 26. and by my Sons Conversation, that his commencement of a residence at Cambridge has been agreable to you and to him. He could not in his present Circumstances have been So hapily situated as he is. Two such Men as Dr Waterhouse and J. Q. Adams will find in the society of each other, and in the sciences and Litterature an inexhaustible fund of Amusement and of information. If his health and his other Engagements will allow him a career of three or four Years, I doubt not he will open a Road before the students to all that can be known, on the subjects of Rhetorick and Eloquence.
It is my ardent wish and confident hope that he will make no unnecessary difficulties with the Government of the Colledge, in any of its Branches. I wish he had delivered his first Lecture on fry day, even if the determination of the Corporation, had authorized him to repeat his first Lecture to the Sophomores, at their subsequent appearance. If I were in his case, and the Corporation should decide against admitting the Sophomores before Commencement, I would after Commencement repeat all the preceedent Lectures, although I might add a new Lecture, in every instance at the same time, if the Schollars should be detained a whole hour instead of half an hour it would not hurt them. I am sorry to hear that speaking has been considered an irksome taske, which ought to be a delightful employment and an object of Ambition.
Eloquence however can never be restored to its ancient Glory without more moral sentiments and public Virtue than I believe remain in the World. Duty, Virtue Obligation, Patriotism, appear to me to have become through the whole Earth at least with the Majority, mere stalking Horses to Ambition and Avarice.
With my best comps. to your good Lady, I remain with high esteem and respect your friend / and humble servant

J. Adams